Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is made and effective as of November 12, 2020 by and
between BLACKBOXSTOCKS INC., a Nevada corporation (“Borrower”), and each other
direct or indirect Subsidiary of Borrower added as a “Grantor” hereunder (each,
a “Grantor”; collectively, the “Grantors”), in favor of FVP SERVICING, LLC, a
Delaware limited liability company, as administrative agent (including any
successor, participant, assignee or transferee thereof, “Administrative Agent”)
for itself and the Lenders (as defined in the Loan Agreement referred to below).

 

R E C I T A L S

 

WHEREAS, pursuant to that certain Loan Agreement (as amended, restated,
supplemented, extended or otherwise modified from time to time, the “Loan
Agreement”) dated as of the date hereof by Borrower, Administrative Agent and
the Lenders from time to time party thereto, each Grantor is required to have
executed and delivered this Security Agreement encumbering substantially all of
each Grantor’s tangible and intangible personal property assets in favor of
Administrative Agent for the ratable benefit of itself and the Lenders; and

 

WHEREAS, each Grantor has determined that it is in its best interest to execute
this Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) and intending to be legally bound hereby, each
Grantor and Administrative Agent hereby agree as follows:

 

Article 1     

SECURITY INTEREST, COLLATERAL ASSIGNMENT AND PLEDGE

 

1.1     Grant of Security.

 

To secure the prompt payment and performance in full when due of the Secured
Obligations, each Grantor (as of the effective date of becoming a signatory
hereto) hereby grants to Administrative Agent, for the ratable benefit of itself
and the Lenders, a continuing security interest in such Grantor’s right, title
and interest in and to all of the following (collectively, the “Collateral”):
(a) all Accounts; (b) all cash and currency; (c) all Chattel Paper; (d) those
certain Commercial Tort Claims set forth on Schedule 2.10 hereto; (e) all
Copyrights; (f) all Copyright Licenses; (g) all Deposit Accounts; (h) all
Documents; (i) all Domain Names; (j) all Equipment; (k) all Fixtures; (l) all
General Intangibles; (m) all Instruments; (n) all Inventory; (o) all Investment
Property; (p) all Letter-of-Credit Rights; (q) all Other Intellectual Property;
(r) all Patents; (s) all Patent Licenses; (t) all Pledged Equity and dividends
and distributions thereon; (u) all Software; (v) all Supporting Obligations; (w)
all Trademarks; (x) all Trademark Licenses; (y) all Goods and other personal
property of any kind; and (z) all Accessions and all Proceeds of any and all of
the foregoing, in each instance (whether or not expressly specified above),
wherever located, and whether now existing, owned, leased or licensed or
hereafter acquired, leased, licensed, arising, developed, generated, adopted or
created for or by any Grantor, and howsoever any Grantor’s interest therein may
arise or appear (whether by ownership, security interest, claim or otherwise);
provided, however, “Collateral” shall not include, and in no event shall any
Lien in favor of Administrative Agent attach to, any asset to the extent and for
so long as such asset is Excluded Property (it being understood that a Lien in
favor of Administrative Agent shall immediately attach to, and the Collateral
shall immediately include, any such asset (or any portion thereof) upon such
asset (or such portion thereof) ceasing to be Excluded Property); provided,
further, that Proceeds, substitutions or replacements of Excluded Property shall
not be subject to the preceding proviso unless such Proceeds, substitutions or
replacements would themselves constitute Excluded Property.

 

 

--------------------------------------------------------------------------------

 

 

1.2      Security for Secured Obligations. This security interest created hereby
in the Collateral secures the payment and performance in full when due of (a)
all Obligations and (b) all costs and expenses incurred by Administrative Agent
or any Lender in enforcing and collecting the Obligations (collectively, the
“Secured Obligations”).

 

1.3      Continuing Security Interest; Assignment; Termination. This Security
Agreement creates a continuing security interest in the Collateral and will
remain in full force and effect until terminated in accordance with the Loan
Agreement. This Security Agreement is binding upon each Grantor and its
successors, transferees and assignees, and (together with the rights and
remedies of Administrative Agent hereunder) inures to the benefit of
Administrative Agent and its permitted successors, transferees, participants and
assignees. Upon any such termination, (a) all security interests arising under
this Security Agreement automatically shall be released, discharged and
terminated (without representation, warranty, recourse or liability of any kind
by Administrative Agent) and (b) Administrative Agent (at Grantors’ request and
sole expense) (i) will execute and deliver such UCC termination statements and
other documentation and instruments (all in form and substance reasonably
acceptable to Administrative Agent) as may be reasonably requested and provided
to Administrative Agent to effect such releases and terminations, and (ii) will
deliver to a Grantor or to another Person designated by a Grantor or, if
required by applicable law, to another Person that Administrative Agent
reasonably believes may be entitled thereto (without any representation,
warranty or recourse of any kind whatsoever) all stock certificates, and
instruments representing or evidencing Collateral being physically held by
Administrative Agent hereunder.

 

1.4      Security Interest Absolute. All rights of Administrative Agent and the
Lenders and the security interests granted to Administrative Agent hereunder,
and all obligations of each Grantor hereunder, are absolute and unconditional,
irrespective of the occurrence of any one or more of the following:

 

(a)      Any lack of validity or enforceability of any Loan Document; or

 

(b)      The failure of Administrative Agent or any Lender or any holder of any
Note:

 

(i)     To assert any claim or demand or to enforce any right or remedy under
the provisions of any Loan Document or otherwise, or

 

(ii)     To exercise any right or remedy against any other Grantor of, or any
collateral securing, any obligations of any Borrower or any other Grantor owing
to any Lender; or any change in the time, manner or place of payment of, or in
any other term of, any Secured Obligation; or

 

(c)      Any other extension, increase, refinancing, restructuring, compromise
or renewal of any Secured Obligation; or

 

(d)      Any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any waiver, release, surrender, alteration
or compromise; or

 

(e)      Any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, the terms of any Loan Document; or

 

2

--------------------------------------------------------------------------------

 

 

(f)      Any addition, exchange, release, surrender or nonperfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any Secured
Obligation; or

 

(g)     Any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Grantor or its
obligations hereunder, including, without limitation, any and all suretyship
defenses.

 

Each Grantor hereby waives any right to or any claim of any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of any invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Secured Obligation.

 

1.5     Collateral Assignment of Contracts.

 

(a)     Grant of Security Interest. Subject to Section 1.1, without limiting the
generality thereof, each Grantor grants a security interest in and collaterally
assigns to Administrative Agent all of such Grantor’s right, title and interest
in and to all of such Grantor’s contracts, licenses, leases and other agreements
and all rights, interests, powers, privileges and other benefits thereunder
(including the rights to receive all proceeds and payments under each such
contract, license, lease and other agreement), other than any such agreements
which constitute Excluded Property. This collateral assignment of each contract,
license, lease and other agreement constitutes a fully perfected security
interest and collateral assignment; provided, however, that so long as no Event
of Default has occurred and is continuing, each Grantor may exercise all rights
and powers under and may receive all payments and enjoy all other benefits of
each such contract, license, lease and other agreement, subject to the other
terms and provisions of this Security Agreement and the other Loan Documents.

 

(b)     Administrative Agent’s Right to Cure. Administrative Agent shall have
the right (but not the obligation) to cure or remedy any breach or default on
the part of any Grantor under any contract, license, lease or other agreement
included in the Collateral. The exercise by Administrative Agent of any of its
rights hereunder will not release any Grantor from any of its duties or
obligations under any such contracts, licenses, leases or other agreements
included in the Collateral. Neither Administrative Agent nor any Lender has any
obligation or liability under any such contracts, licenses, leases or other
agreements included in the Collateral by reason of this Security Agreement, nor
is Administrative Agent or any Lender obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

1.6     Collateral Interest. Notwithstanding anything to the contrary herein,
Administrative Agent’s interest in the Collateral is as a security interest and
not as an absolute assignment.

 

Article 2     

REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to Administrative Agent, as of the
Closing Date and as of the Settlement Date for each Advance, as set forth in
this Article 2.

 

2.1     Location of Collateral. Schedule 2.1 identifies (a) all of the locations
at which the Collateral is located (other than (i) Inventory or Equipment in
transit to any location of a Grantor or (ii) in the possession of employees of a
Grantor and used on a remote basis in the ordinary course of business) and (b)
the location of the chief executive office of each Grantor.

 

3

--------------------------------------------------------------------------------

 

 

2.2      Ownership. Grantors own or have the right to possess and use the
Collateral and full corporate, partnership or limited liability company
authority, as applicable, to grant a security interest in the Collateral. There
exists no “adverse claim” within the meaning of Section 8-102 of the UCC with
respect to the Pledged Equity of any Grantor.

 

2.3      Government Contracts. Except as identified on Schedule 2.3, no Grantor
is a party to any federal, state or local government contract (either domestic
or foreign).

 

2.4      Negotiable Documents, Instruments, Certificated Securities and Chattel
Paper. Contemporaneously with the execution hereof, each Grantor has delivered
to Administrative Agent possession of all originals of all certificated Pledged
Equity, Instruments, Documents or Tangible Chattel Paper (other than checks
received in the ordinary course of business) owned or held by such Grantor on
the date hereof (duly endorsed in blank, if requested by Administrative Agent).

 

2.5       Intellectual Property Collateral. With respect to each item of
Intellectual Property Collateral:

 

(a)     Schedule 2.5(a) sets forth a complete and accurate list of all (i)
applications and registrations for Intellectual Property Collateral owned by any
Grantor, (ii), all Copyright Licenses (including customized applications and
systems integration software licenses, but excluding “off-the-shelf” mass
market, non-customized software licenses), Patent Licenses, and Trademark
Licenses and (iii) all Software (including customized applications and systems
integration software licenses, but excluding “off-the-shelf” mass market,
non-customized software licenses).

 

(b)     To each Grantor’s knowledge, the Intellectual Property Collateral is
subsisting, valid and enforceable; and the Intellectual Property Collateral
owned by such Grantor has not been adjudged invalid or unenforceable, in whole
or in part.

 

(c)     To each Grantor’s knowledge, no claim has been made that the use of any
Intellectual Property Collateral does or may violate the rights of any Person.

 

(d)     Each Grantor has performed all acts and has paid all required fees and
taxes to maintain the Intellectual Property Collateral owned by any grantor in
full force and effect in the jurisdictions in which it engages in commerce and
it deems it reasonably necessary, as applicable, except where such fees and
taxes are being contested in good faith with diligent prosecution.

 

(e)     Each Grantor owns, or is entitled to use by license or otherwise, all
Intellectual Property Collateral necessary for or used in the conduct of its
business. To the extent any such Intellectual Property Collateral was developed,
authored, conceived or created, in whole or in part, for or on behalf of any
Grantor by any Person (except in the case of a Copyright, by an employee of any
Grantor acting within the scope of such employee’s employment), then such
Grantor has entered into a written agreement with such Person in which such
Person has assigned all right, title and interest in and to such Intellectual
Property Collateral to such Grantor.

 

(f)     To each Grantor’s knowledge, neither the operation of its business nor
any slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by any
Grantor violates, infringes or misappropriates any rights held by any other
Person. To each Grantor’s knowledge, no claim or litigation regarding any of the
foregoing is pending or threatened.

 

4

--------------------------------------------------------------------------------

 

 

(g)     Each Grantor shall execute and deliver to Administrative Agent in form
and substance reasonably acceptable to Administrative Agent and suitable for (i)
filing in the Applicable IP Office the short form intellectual property security
agreements in the form attached hereto as Exhibit A for all Copyrights,
Copyright Licenses, Trademarks, Trademark Licenses, Patents and Patent Licenses
of such Grantor and (ii) recording with the appropriate Internet domain name
registrar, a duly executed form of assignment for all Domain Names of such
Grantor (together with appropriate supporting documentation as may be requested
by Administrative Agent).

 

2.6     Pledged Equity. With respect to any Pledged Equity constituting
Collateral, which is set forth on Schedule 2.6, all of such Pledged Equity is
validly issued, fully paid, and non-assessable and, except as set forth on
Schedule 2.6, constitutes all of the issued and outstanding shares or interests
(and other rights) of equity ownership of each Subsidiary owned by any Grantor.

 

2.7     Valid and Perfected Security Interest. This Security Agreement creates a
valid security interest in the Collateral and proceeds thereof securing the
payment and performance in full of the Secured Obligations. Upon (a) the filing
of UCC financing statements (i) naming each Grantor as “debtor”, (ii) naming
Administrative Agent as “secured party” and (iii) describing the Collateral, in
the state of formation of such Grantor, (b) in the case of the Pledged Equity
consisting of certificated Securities or evidenced by Instruments, in addition
to filing of such UCC financing statements, delivery of the certificates
representing such certificated Securities and delivery of such Instruments to
Administrative Agent (and in the case of Pledged Equity issued by a foreign
issuer, any actions required under foreign law to perfect a security interest in
such Pledged Equity), in each case duly endorsed or accompanied by duly executed
instruments of assignment or transfer in blank, (c) in the case of Collateral
consisting of the Intellectual Property Collateral, in addition to the filing of
such UCC financing statements, the recordation of a grant of security interest
with the PTO, the United States Copyright Office or any other Official Body, as
applicable, and (d) in the case of Equipment that is covered by a certificate of
title, the filing with the registrar of motor vehicles or other appropriate
authority in the applicable jurisdiction of an application requesting the
notation of the security interest created hereunder on such certificate of
title. In the case of Collateral consisting of a Deposit Account or Securities
Account or held in a Securities Account, no agreement granting control to
Administrative Agent over such Collateral shall be required.

 

2.8     Authorization and Approval. No authorization, approval or other action
by (and no notice to or filing with) any Official Body or other Person is
required either (a) for the grant by any Grantor of the security interest
granted hereby, or (b) for the execution, delivery and performance of this
Security Agreement by any Grantor, or (c) for the perfection by Administrative
Agent of its rights and interests hereunder (other than as set forth in Section
2.7 hereof), or (d) for the exercise by Administrative Agent of its rights and
remedies hereunder.

 

2.9     Type of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.

 

2.10   Commercial Tort Claims. As of the date hereof, no Grantor has any
Commercial Tort Claims other than as set forth on Schedule 2.10 hereto.

 

2.11   Partnership and Limited Liability Company Interests. Except as set forth
on Schedule 2.11 hereto, none of the Collateral (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

5

--------------------------------------------------------------------------------

 

 

2.12   Title. The Collateral is free and clear of all Liens except (a) Liens for
taxes not yet due or which are being contested in good faith by appropriate
proceedings; (b) non-consensual Liens arising by operation of law, arising in
the ordinary course of business, and for amounts which are not overdue for a
period of more than thirty 30 days or that are being contested in good faith by
appropriate proceedings; and (c) those Liens listed on Schedule 2.12
(collectively, the “Permitted Liens”).

 

2.13   Litigation. Except for the litigation disclosed on Schedule 2.13, no
action, suit, litigation, investigation or proceeding of, or before, any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Grantor, threatened by or against any Grantor. Each Grantor represents and
warrants that none of the actions disclosed on Schedule 2.13 are reasonably
likely to result in a material adverse effect on its financial condition or the
ability of such Grantor to perform its obligations under this Agreement or any
of the other Loan Documents.

 

Article 3     

 

COVENANTS

 

Each Grantor covenants and agrees that, so long as this Security Agreement
remains effective, each Grantor will comply with the covenants set forth in this
Article 3, unless Administrative Agent otherwise consents in writing.

 

3.1     Pledged Equity.

 

(a)     Powers and Appointments. Each Grantor will promptly deliver to
Administrative Agent all such certificates, powers, appointments, instruments
and similar documents (satisfactory in form and substance to Administrative
Agent) constituting Pledged Equity. Prior to delivery to Administrative Agent,
all such certificates constituting Pledged Equity shall be held in trust by such
Grantor for the benefit of Administrative Agent pursuant hereto. From time to
time at Administrative Agent’s request after the occurrence and during the
continuance of any Event of Default, each Grantor will promptly transfer any
Pledged Equity or other shares of capital stock or ownership interests
constituting Collateral into the name of any nominee designated by
Administrative Agent.

 

(b)      Pledged Equity. Each Grantor will warrant and defend the right and
title herein granted to Administrative Agent in and to the Pledged Equity (and
all right, title, and interest represented by the Pledged Equity) against the
claims and demands of all Persons.

 

(c)      Voting Rights.

 

(i)     So long as no Event of Default shall have occurred and be continuing,
(A) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Equity or any part thereof for any
purpose not prohibited by the terms of this Security Agreement or the Loan
Agreement; provided, no Grantor shall exercise or refrain from exercising any
such right if Administrative Agent shall have notified such Grantor that, in
Administrative Agent’s reasonable judgment, such action would infringe on the
interests of the Administrative Agent in the Collateral in a material manner and
such Grantor shall promptly notify Administrative Agent in writing of material
infringements detected, and (B) each Grantor shall be entitled to receive and
retain any and all dividends, other distributions, principal and interest paid
in respect of the Pledged Equity.

 

(ii)     Upon the occurrence and during the continuation of an Event of Default,
(A) upon written notice from Administrative Agent to any Grantor, all rights of
such Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease, and all such
rights shall thereupon become vested in Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; (B) all
rights of such Grantor to receive the dividends and other distributions which it
would otherwise be authorized to receive and retain pursuant hereto shall cease,
and all such rights shall thereupon become vested in Administrative Agent who
shall thereupon have the sole right to receive and hold as Collateral such
dividends and other distributions; and (C) all dividends and other distributions
which are received by such Grantor contrary to the provisions of clause (B)
above shall be received in trust for the benefit of Administrative Agent, shall
be segregated from other funds of such Grantor and shall forthwith be paid over
to Administrative Agent as Collateral in the same form as so received (with any
necessary endorsements as determined by Administrative Agent). Upon the cure or
waiver by the Administrative Agent of any such Event of Default, the provisions
of clause (c)(i) above shall apply.

 

6

--------------------------------------------------------------------------------

 

 

(iii)     In order to permit Administrative Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, (A) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Administrative Agent all such proxies, dividend
payment orders and other instruments as Administrative Agent may from time to
time reasonably request, and (B) without limiting the effect of clause (A)
above, each Grantor hereby grants to Administrative Agent an irrevocable proxy
to vote the Pledged Equity and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Equity would be entitled
(including giving or withholding written consents of holders of equity
interests, calling special meetings of holders of equity interests and voting at
such meetings), which proxy shall be effective automatically and without the
necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations, the cure of such Event of Default or waiver thereof
as evidenced by a writing executed by Administrative Agent.

 

3.2       As to Intellectual Property Collateral. With respect to each item of
Intellectual Property Collateral:

 

(a)     No Grantor (i) will fail to use a commercially appropriate standard of
quality (which may be consistent with such Grantor’s past practices) in the
manufacture, sale and delivery of products and services sold or delivered under
or in connection with Trademarks owned by or licensed to such Grantor, or
(ii) will fail to employ with all Trademarks (whether or not registered with any
Official Body) an appropriate notice of such Trademark, or (iii) will fail to
employ with all Copyrights an appropriate notice of such Copyright, or (iv) will
fail to employ with all Patents registered with the PTO, or with an Official
Body in a foreign country, an appropriate notice of such registration.

 

(b)     No Grantor will do or permit any act (or omit to do any act) whereby any
Intellectual Property Collateral owned by Grantor may lapse or become abandoned,
forfeited, invalid, dedicated to the public or unenforceable (except upon
expiration of the end of an unrenewable term of a registration thereof) without
the prior written consent of Administrative Agent; provided that so long as no
Default or Event of Default has occurred or is continuing, no Grantor shall be
obligated to protect, defend or maintain any such Intellectual Property
Collateral that such Grantor determines, in the good faith and reasonable
exercise of its business judgment, is no longer material to such Grantor, to
Grantors taken as a whole, or to the business or operations of such Grantor or
Grantors taken as a whole (but provided further, that after the occurrence and
during the continuance of a Default or Event of Default, Administrative Agent
may require a Grantor to protect, defend or maintain such Intellectual Property
Collateral and thereafter protect, defend or maintain such Intellectual Property
Collateral in such jurisdictions as Administrative Agent deems necessary or
desirable).

 

7

--------------------------------------------------------------------------------

 

 

(c)     Each Grantor will promptly notify Administrative Agent if such Grantor
believes (or has reason to believe) that (i) any application to register or
registration relating to any Intellectual Property Collateral may become
abandoned, dedicated to the public, placed in the public domain, invalid or
unenforceable, or (ii) there has been or will be an adverse determination or
development (including the institution of, or any determination or development
in, any proceeding in the PTO, the United States Copyright Office or any other
Official Body) regarding such Grantor’s ownership of any Intellectual Property
Collateral, its right to register the same, or its right to use, keep, maintain
and enforce the same.

 

(d)     If any Grantor files an application for the registration of any
Intellectual Property Collateral with the PTO, the United States Copyright
Office or any other Official Body, then such Grantor must notify Administrative
Agent thereof within 90 calendar days thereafter (or 30 calendar days
thereafter, for any Copyright), and upon request of Administrative Agent, must
promptly execute and deliver any and all agreements, instruments, documents and
papers that Administrative Agent may request to evidence Administrative Agent’s
security interest in such Intellectual Property Collateral.

 

(e)     Each Grantor will perform all acts and will pay all required fees and
taxes (including in any proceeding before the PTO, the United States Copyright
Office or any other Official Body) to maintain all Intellectual Property
Collateral owned by such Grantor (including Domain Names registered by or on
behalf of Grantor) in full force and effect in such jurisdictions as is
necessary (in such Grantor’s reasonable business judgment, unless otherwise
provided in Section 3.2(b)) for the proper conduct of such Grantor’s business
and to pursue any application for registration filed with respect to such
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition, and
interference and cancellation proceedings.

 

(f)     Upon any Grantor’s acquisition of any Intellectual Property Collateral,
the acquisition of which must be recorded in order to perfect such Grantor’s
interest therein, then such Grantor will promptly record its interest therein.

 

(g)     Each Grantor (i) will protect, defend and maintain the validity and
enforceability of all the Intellectual Property Collateral and (ii) will use
commercially reasonable efforts to detect violations, infringements and
misappropriations of such Intellectual Property Collateral and promptly notify
Administrative Agent in writing of material violations, infringements and/or
misappropriations detected.

 

(h)     Each Grantor, on a continuing basis, will apply to register such
Grantor’s Trademarks, pursue patent protection for such Grantor’s inventions,
and register the most recent versions of any of such Grantor’s Copyrights and
Other Intellectual Property to the extent that any such registration would be
consistent with customary industry practice or such Grantor’s historical
business practices or the failure to register could reasonably be expected to be
materially adverse to Grantor’s business.

 

8

--------------------------------------------------------------------------------

 

 

(i)     No Grantor will enter into any agreement that would impair or conflict
with such Grantor’s obligations hereunder with respect to the Intellectual
Property Collateral, except as otherwise permitted hereby or under the Loan
Agreement.

 

(j)     Each Grantor, on a continuing basis, will make, execute, acknowledge and
deliver, and will file and record in the proper filing and recording places in
the United States, any state thereof and any other country or any political
subdivision thereof, all such instruments, collateral agreements and filings
(including all appropriate financing and continuation statements) with the PTO,
the United States Copyright Office or any other Official Body, as applicable,
and will take all such action as Administrative Agent may reasonably deem to be
necessary to perfect Administrative Agent’s security interest in all
Intellectual Property Collateral and otherwise to carry out the intent and
purpose of this Security Agreement, or for assuring and confirming to
Administrative Agent the grant or perfection of a security interest in all
Intellectual Property Collateral.

 

(k)     Each Grantor, on a continuing basis, will ensure that it has appropriate
measures in place to ensure that all material that may constitute Intellectual
Property Collateral created by or on behalf of such Grantor has been
appropriately assigned by any developer to such Grantor.

 

3.3      As to Customer and Material Business Records and Computer Software, and
Trade Secrets. Each Grantor will utilize standard industry precautions to
safeguard the utility, value and confidentiality of all such records, materials
and information covered by this Section.

 

3.4      As to Receivables, Revenues and Cash. All cash, Receivables and other
Revenue received by, or on behalf of, any Grantor shall be promptly (and, in any
event, within two Business Days) deposited by such Grantor in a Deposit Account
owned by Grantor. At any time during the continuance of an Event of Default:

 

(a)     each Grantor shall, upon Administrative Agent’s request, deliver to
Administrative Agent all original and other documents evidencing, and relating
to any Receivable, including all original orders, invoices and shipping receipts
and notify the obligors thereunder that the Receivables have been collaterally
assigned to Administrative Agent and that payments in respect thereof shall be
made directly to Administrative Agent; and

 

(b)     Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect any amounts due under any Receivable and, in its own name or
in the name of others, communicate with the obligors thereunder and enforce such
Grantor’s rights against such obligors. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither Administrative Agent nor any Lender shall have any
obligation or liability, or be obligated in any manner to perform any obligation
of any Grantor, under or pursuant to any agreement giving rise to any
Receivable.

 

3.5    Issuance or Acquisition of Equity Interests. No Grantor shall, without
executing and delivering, or causing to be executed and delivered, to
Administrative Agent such agreements, documents and instruments as
Administrative Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

9

--------------------------------------------------------------------------------

 

 

3.6      Further Assurances. Each Grantor (from time to time at its own expense)
will promptly execute and deliver all further instruments and documents, and
will take all further action, that may be necessary (or that Administrative
Agent may reasonably request) in order to perfect any security interest,
collateral assignment or pledge granted or purported to be granted hereby or to
enable Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

 

(a)     If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, or if
any Property constituting Collateral shall be stored or shipped subject to a
Document, ensure that such Instrument, Tangible Chattel Paper or Document is
either in the possession of such Grantor at all times or, if requested by
Administrative Agent to perfect its security interest in such Collateral, is
delivered to Administrative Agent duly endorsed in a manner satisfactory to
Administrative Agent. Such Grantor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to Administrative
Agent indicating Administrative Agent’s security interest in such Tangible
Chattel Paper.

 

(b)     Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Investment Property, (ii) Letter-of-Credit Rights and (iii) Electronic
Chattel Paper.

 

(c)     If any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor and
Administrative Agent so requests (i) notify such Person in writing of
Administrative Agent’s security interest therein, (ii) instruct such Person to
hold all such Collateral for Administrative Agent’s account and subject to
Administrative Agent’s instructions and (iii) use reasonable best efforts to
obtain a written acknowledgment from such Person that it is holding such
Collateral for the benefit of Administrative Agent.

 

(d)     To the extent that any Grantor shall, now or at any time hereafter, hold
or acquire a Commercial Tort Claim, such Grantor shall immediately notify
Administrative Agent in a writing signed by such Grantor of the particulars
thereof and grant to Administrative Agent, for the benefit of the Lenders and
Administrative Agent, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in form and substance reasonably satisfactory to Administrative
Agent.

 

(e)    Will execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary
(or as Administrative Agent may reasonably request) in order to perfect the
security interests, collateral assignments, pledges and other rights granted or
purported to be granted to Administrative Agent hereby.

 

(f)     Will furnish to Administrative Agent (from time to time at
Administrative Agent’s request) statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Administrative Agent may reasonably request, all in reasonable
detail.

 

(g)     Will notify Administrative Agent in writing immediately upon such
Grantor becoming a party to any federal, state or local government contract
(either domestic or foreign), and, upon the request of Administrative Agent,
promptly take all actions required under the Federal Assignment of Claims Act or
any similar state, local or foreign laws as Administrative Agent may reasonably
request.

 

10

--------------------------------------------------------------------------------

 

 

3.7     Joinder. Each Grantor added after the date hereof shall execute the
joinder in the form attached hereto as Schedule 3.6, whereupon such party shall
be deemed to be a party to, and shall be subject to all of the terms and
conditions of, this Agreement as if it were a Grantor on the date of this
Agreement.

 

3.8     Liens. Each grantor covenants and agrees not to create, assume or suffer
to exist any Lien on any of its Property or assets, whether now owned or
hereinafter acquired other than Permitted Liens.

 

3.9     Litigation. Each Grantor covenants and agrees to provide Administrative
Agent written evidence of the payment in full for any judgment entered against
such Grantor or settlement entered into by such Grantor that relates to the
actions disclosed on Schedule 2.13, within the earlier of thirty (30) days of
such judgment being entered or the period set forth in such settlement.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of such Grantor where permitted
by law. A carbon, photographic or other reproduction of this Security Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Article 4     

ADMINISTRATIVE AGENT

 

4.1      Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Administrative Agent as such Grantor’s attorney-in-fact,
with full authority in the name, place and stead of such Grantor or otherwise,
from time to time in Administrative Agent’s reasonable discretion, to take any
action and to execute any instrument which Administrative Agent may deem
reasonably necessary to accomplish the purposes of this Security Agreement. This
authority includes the power, upon the occurrence of and during the continuance
of an Event of Default:

 

(a)     To ask, demand, collect, sue for, recover, compromise, restructure,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral including proceeding against any of the
Collateral; and/or

 

(b)     To notify the parties obligated on any of the Collateral to make payment
to Administrative Agent of any amount due or to become due in connection
therewith; and/or

 

(c)     To receive, endorse, and collect any drafts, checks or other
instruments, documents and chattel paper in connection with clause (a) of this
Section 4.1; and/or

 

(d)     To file any claims or take any action or institute any proceedings which
Administrative Agent may deem reasonably necessary for the collection of any of
the Collateral or otherwise to enforce the rights of Administrative Agent, any
Lender or any Grantor with respect to any of the Collateral; and/or

 

(e)     To execute (in the name, place and stead of any Grantor) endorsements,
assignments, powers and other instruments of conveyance or transfer with respect
to all or any of the Collateral; and/or

 

(f)     To exercise all rights with respect to any Pledged Collateral of such
Grantor hereunder; and/or

 

11

--------------------------------------------------------------------------------

 

 

(g)     To perform any and all of the affirmative obligations and covenants of
such Grantor hereunder (with notice thereof to be provided to such Grantor by
Administrative Agent within a reasonable time thereafter).

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 4.1 is irrevocable and coupled with an
interest, but that it will terminate upon the termination of this Security
Agreement pursuant to Section 1.3.

 

4.2     Administrative Agent May Perform. From time to time, Administrative
Agent (at its option) may perform (or may cause the performance of) any act
which any Grantor agrees hereunder to perform and which such Grantor fails to
perform after being requested in writing so to perform (it being understood that
no such request need be given during the continuance of an Event of Default),
and Administrative Agent from time to time (at its option) may also take any
other action (or may cause the performance of any action) which Administrative
Agent reasonably deems necessary for the maintenance, preservation or protection
of any of the Collateral or of its security interest therein or collateral
assignments or pledges thereof. The costs and expenses of Administrative Agent
incurred in connection with any such performance will be payable by Grantors
(jointly and severally) and shall be Secured Obligations.

 

4.3     Administrative Agent Has No Duty. The rights and powers conferred upon
Administrative Agent hereunder are solely to protect Administrative Agent’s and
each Lender’s interest in the Collateral and do not impose any duty on
Administrative Agent to exercise any such rights or powers. Except for
reasonable care of any Collateral in Administrative Agent’s possession in
accordance with Section 4.4 and the accounting for moneys actually received by
it hereunder, Administrative Agent has no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

4.4     Reasonable Care. Administrative Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided, however, Administrative Agent will be deemed to have exercised such
reasonable care in the custody and preservation of any of the Collateral if
Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than after the occurrence or
during the continuance of a Default. Notwithstanding the foregoing, any failure
or refusal by Administrative Agent at any time to comply with any such request
by any Grantor will not in itself be deemed a failure to exercise reasonable
care.

 

Article 5     

DEFAULTS AND REMEDIES

 

5.1       Certain Remedies. If any Event of Default occurs and is continuing:

 

(a)     In addition to other rights and remedies provided for herein (including
under Article 4) or otherwise available to Administrative Agent or any Lender
(including under the other Loan Documents and/or applicable law), Administrative
Agent may also exercise in respect of the Collateral all the rights and remedies
of a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral). Upon the occurrence of any Event of Default,
Administrative Agent will have the immediate right to enforce and realize upon
any and all collateral security granted under the Loan Documents (including the
Collateral hereunder) in any manner or order that Administrative Agent deems
expedient without regard to any equitable principles of marshalling or
otherwise. All rights and remedies available to Administrative Agent or any
Lender are to be considered cumulative in nature.

 

12

--------------------------------------------------------------------------------

 

 

(b)     Without notice, except as expressly specified herein or required by
applicable law, Administrative Agent may also sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Administrative Agent may deem
commercially reasonable. To the extent notice of sale is required by law, each
Grantor agrees that prior notice to a Grantor of at least ten (10) calendar days
indicating the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale (without further notice) may be made at the
time and place to which it was so adjourned.

 

(c)     Administrative Agent may require Grantors to, and each Grantor hereby
agrees (at its expense) that it will, forthwith assemble all or part of the
Collateral as directed by Administrative Agent and make such Collateral
available to Administrative Agent at a place designated by Administrative Agent
that is reasonably convenient to both Administrative Agent and Grantors.

 

(d)     Unless Administrative Agent otherwise consents, each Grantor will remit
to Administrative Agent all cash proceeds received in respect of any sale of, or
collection from, or other realization upon all or any part of the Collateral.
All cash proceeds received by Administrative Agent from any Grantor or otherwise
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral (in the discretion of Administrative Agent) may be held
by Administrative Agent as additional Collateral for the Secured Obligations,
and/or then or at any time thereafter may be applied in whole or in part by
Administrative Agent against all or any part of the Secured Obligations in an
order consistent with the designated application of payments provided for in the
Loan Agreement. Any surplus of such cash or cash proceeds held by Administrative
Agent and remaining after payment in full of all the Secured Obligations will be
paid over to a Grantor or to whomsoever Administrative Agent reasonably believes
may be lawfully entitled to receive such surplus.

 

(e)     To the extent any of the Collateral represents an interest in a
partnership, a limited liability company or other unincorporated enterprise, in
addition to any other rights and remedies available to Administrative Agent or
any Lender under the Loan Documents or applicable law, Administrative Agent (at
its option but with notice to the relevant Grantor) may also exercise all rights
and privileges of the holder of such interest under the agreements governing
such Collateral and the Organizational Documents for the related organization or
may instruct such Grantor how to exercise such rights and privileges (with which
instructions each Grantor hereby agrees to comply). Each Grantor, in addition,
covenants and agrees (at Administrative Agent’s request) to amend (and to use
commercially reasonable efforts to cause others to amend) any of the
Organizational Documents for such organization in order to authorize
Administrative Agent to so exercise any such rights and privileges associated
with such Collateral (including voting rights and the rights to participate in
management decisions). The rights of Administrative Agent under this Section
5.1(e) may be transferred to and exercised by any subsequent acquiror or
transferee of the Collateral pursuant to any sale of or foreclosure on such
Collateral. Each Grantor hereby agrees that the rights of Administrative Agent
and each Lender (or any subsequent acquiror or transferee of the Collateral)
under this Section 5.1(e) may be enforced by specific performance or otherwise.

 

5.2    Special Securities-Related Remedies--Compliance with Restrictions. Each
Grantor agrees that, in any sale of any of the Pledged Equity, Administrative
Agent is authorized to comply with any limitation or restriction in connection
with the type of such sale pursued as Administrative Agent may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Official Body. Each Grantor further agrees that
such compliance will not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor will Administrative
Agent or any Lender be liable or accountable to any Grantor for any discount
allowed by reason of the fact that such Collateral is sold at foreclosure or
otherwise in compliance with any such limitation or restriction or by reason of
the fact that such Pledged Equity may represent a minority interest in any
Grantor.

 

13

--------------------------------------------------------------------------------

 

 

5.3     Special IP-Related Remedies (License of Intellectual Property
Collateral). Each Grantor hereby grants Administrative Agent a royalty-free,
non-exclusive, worldwide, irrevocable license (the “Remedies License”) under all
present and future Intellectual Property Collateral of such Grantor to make,
have made, use, sell, offer for sale, import, rent, lease, reproduce, display,
distribute, perform, prepare derivative works (including the right to
sub-license such rights to another Person), in any and all media now known or
hereafter developed and in all channels of distribution, without restriction,
from time to time after the occurrence and during the continuance of any Event
of Default and delivery of notice thereof by Administrative Agent (unless such
Event of Default is under Section 7.1(e) of the Loan Agreement, in which case no
such notification shall be required) in connection with the maintenance,
preservation, preparation, sale, disposition, collection, foreclosure, or other
realization of, upon, or with respect to the Collateral or payment of the
Secured Obligations in accordance with the Loan Documents, with the use of
registered Trademarks subject to a commercially appropriate standard of quality.
The Remedies License shall remain in full force and effect until this Security
Agreement is terminated in accordance with Section 1.3 (but any sub-license or
transfer of the Remedies License prior to the termination of the Remedies
License shall survive such termination of the Remedies License unless otherwise
provided on such sub-license or transfer document). The rights of Administrative
Agent under the Remedies License are assignable by Administrative Agent (without
the consent of such Grantor) in connection with (a) any sale or other
disposition of Collateral in accordance with the Loan Documents to the extent
necessary to permit the purchaser of such Collateral to have continuing and
royalty free, worldwide rights with respect to the items of Collateral sold to
such purchaser or (b) any assignment or other transfer by Administrative Agent
of all or any part of its rights under and in accordance with the Loan
Documents. Upon or at any time after the occurrence of any Event of Default,
each Grantor will deliver (or cause to be delivered) to Administrative Agent (at
Administrative Agent’s request but at such Grantor’s expense) a copy of all such
Intellectual Property Collateral and all related other Collateral in a form
requested by Administrative Agent. Administrative Agent’s rights, as a licensee
under this Section 5.3, constitute a separately enforceable contract from the
balance of this Security Agreement.

 

5.4    Retention of Collateral. In addition to the rights and remedies
hereunder, Administrative Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until Administrative Agent shall have provided
such notices, however, Administrative Agent shall not be deemed to have retained
any Collateral in satisfaction of any Secured Obligations for any reason.

 

5.5    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which Administrative Agent or
the Lenders are legally entitled, the Grantors shall be jointly and severally
liable for the deficiency, together with interest thereon as provided in the
Loan Agreement, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

14

--------------------------------------------------------------------------------

 

 

5.6       Administrative Agent’s Rights Upon Occurrence of a Liquidation Event.

 

(a)     Right to Certain Payments and Distributions. Upon the occurrence of any
Liquidation Event, any payment or distribution of any kind or character (whether
in cash, securities or other property) that but for this Security Agreement
would be payable or deliverable to a Grantor must instead be paid or delivered
directly to Administrative Agent for application to the Secured Obligations.

 

(b)     Non-Cash Payments and Distributions. Notwithstanding the provisions of
clause (a) of this Section 5.6, if Administrative Agent receives delivery of any
such payment or distribution in connection with a Liquidation Event in a form
other than cash, then Administrative Agent may hold such Property as additional
Collateral for the Secured Obligations, and no Grantor of the Secured
Obligations will be entitled to a credit with respect to the Secured
Obligations, nor will the Secured Obligations otherwise be adjusted in any
respect, until such time as Administrative Agent (in its sole and absolute
discretion) has sold, discounted or otherwise liquidated such distribution and
then (subject to the terms of Section 7.6), such credit or adjustment to the
Secured Obligations will be limited only to the net cash proceeds realized
therefrom after the payment of all costs and expenses associated with such sale
or liquidation.

 

(c)     Collection of Payments and Distributions. In addition to any rights
otherwise permitted under the Loan Documents or applicable law, each Grantor
hereby irrevocably authorizes and empowers Administrative Agent, upon the
occurrence of any Liquidation Event, to file and/or vote claims and take such
other proceedings, in each instance in Administrative Agent’s own name or in the
name of a Grantor, or otherwise, all as Administrative Agent may reasonably deem
necessary for the enforcement of this Security Agreement. Each Grantor further
agrees duly and promptly to (i) take such action as may be requested by
Administrative Agent to assist in the collection and/or compromise of any
amounts owed to any Grantor in respect of a Liquidation Event, (ii) file
appropriate proofs of claim in respect of such amounts, (iii) execute and
deliver to Administrative Agent on demand such powers of attorney, proofs of
claim, assignments of claim or other instruments as may be requested by
Administrative Agent to enable Administrative Agent to enforce any and all
claims upon or with respect to such amounts, and (iv) collect, compromise and
receive any and all payments or distributions which may be payable or
deliverable at any time upon or with respect to such amounts.

 

5.7     Delivery of Payments and Distributions. If any Grantor receives any
payment, distribution or any other funds or property in contravention of the
provisions hereof or any other Loan Document, then such Grantor must immediately
deliver such payment, distribution or other funds or property (or proceeds
thereof) to Administrative Agent in precisely the form received (except for the
endorsement or assignment without recourse of such Grantor where necessary) for
application to the Secured Obligations (or, at Administrative Agent’s option,
held as additional Collateral therefor), whether or not then due or mature in
accordance with the provisions of the Loan Agreement. Until such funds or
property are delivered to Administrative Agent, such Grantor must hold such
payment, distribution or other funds or property (or proceeds thereof) (a) in
trust for the benefit of and as property of Administrative Agent and (b)
separate from (i.e., not commingled with) its other assets. If a Grantor fails
or refuses to make any such endorsement or assignment, then Administrative Agent
(or any of its officers or employees) is hereby irrevocably authorized by such
Grantor to make the endorsement and/or assignment.

 

15

--------------------------------------------------------------------------------

 

 

5.8     Cooperation and Assistance. Each Grantor agrees (during the existence of
a Default or an Event of Default) to take any actions that Administrative Agent
may reasonably request in order to enable Administrative Agent and each Lender
to receive the full rights and benefits granted to Administrative Agent and each
Lender by the Loan Documents. Each Grantor further agrees that each Grantor will
assist and cooperate with Administrative Agent (and will use its best efforts to
cause others to assist and cooperate with Administrative Agent) to ensure that
each Grantor continues (a) to operate in the normal course of business, (b) to
fulfill all of its legal, regulatory and contractual obligations and (c) to
otherwise be properly and professionally managed. At Administrative Agent’s
request and the expense of Grantors (jointly and severally), at any time during
the existence of an Event of Default, such assistance and cooperation may
include the employment of (and, to the maximum extent not prohibited by the
rules, regulations and orders of any Official Body with jurisdiction, the
delegation of appropriate management authority to) one or more qualified and
independent consultants and professional managers acceptable to Administrative
Agent to assist in the interim operations of Grantors; all of which each Grantor
hereby agrees not to challenge.

 

5.9     Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Administrative Agent and/or Lender to exercise remedies in
a commercially reasonable manner, the Borrower acknowledges and agrees that it
is not commercially unreasonable for the Administrative Agent and/or Lender (a)
to fail to incur expenses deemed significant by the Administrative Agent and/or
Lender to prepare the Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Administrative Agent and/or Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Administrative Agent and/or Lender a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Administrative Agent and/or Lender, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Lender in
the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent and/or
Lender would not be commercially unreasonable in the Administrative Agent’s
and/or Lender’s exercise of remedies against the Collateral and that other
actions or omissions by the Administrative Agent and/or Lender shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section. Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to the Grantors or to impose any
duties on the Administrative Agent and/or Lender that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

 

16

--------------------------------------------------------------------------------

 

 

Article 6

DEFINITIONS

 

6.1    Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used in this Security Agreement
(including the preamble and recitals hereof) have the meanings provided in the
Loan Agreement.

 

6.2     Rules of Construction. The rules of interpretation and construction set
forth in the Loan Agreement apply to the interpretation and construction of this
Security Agreement.

 

6.3     Certain Terms. The following terms (whether or not underscored) when
used in this Security Agreement (including the preamble and recitals hereof)
have the following meanings:

 

“Administrative Agent” is defined in the introductory paragraph hereof.

 

“Borrower” is defined in the introductory paragraph hereof.

 

“Collateral” is defined in Section 1.1.

 

“Copyright License” means any agreement, whether written or oral, providing for
the grant by or to a Grantor of any right under any Copyright.

 

“Copyrights” means all copyright and similar rights under the laws of the United
States (including all proprietary rights afforded pursuant to Title 17 of the
United States Code, including, without limitation, all rights in copyrights,
works of authorship, original designs and mask works) and all other countries
for the full term thereof (and including all rights accruing by virtue of
bilateral or international copyright treaties and conventions), whether
registered or unregistered, including, but not limited to, all registrations,
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law, all rights to make applications
for registrations and recordations, and all adaptations, derivations, and
versions thereof, regardless of the medium of fixation or means of expression,
now existing or hereafter applied for, registered, created, or acquired.

 

“Domain Names” means all internet domain names and applications therefor and all
URLs.

 

“Excluded Property” means any “intent to use” Trademark applications for which a
statement of use has not been filed (but only until such statement is filed).

 

“Grantor” is defined in the introductory paragraph hereof.

 

“Intellectual Property Collateral” means, collectively, all Copyrights, all
Domain Names, all Patents, all Software, all Trademarks, all Trade Secrets, and
all Other Intellectual Property owned and/or used by a Grantor, and all
Copyright Licenses, all Patent Licenses, and all Trademark Licenses granted by
or to a Grantor.

 

“Liquidation Event” means any foreclosure on or any sale of all or any material
part of the assets of any Grantor, or any liquidation, dissolution or other
winding up (partial or complete) of any Grantor or any Grantor’s business, or
any sale, receivership, insolvency or bankruptcy proceeding, any assignment for
the benefit of creditors, or any other proceeding by or against any Grantor or
its assets for any relief under any bankruptcy or insolvency law relating to the
relief of debtors, readjustment of indebtedness, arrangements, reorganizations,
compositions or extensions.

 

17

--------------------------------------------------------------------------------

 

 

“Loan Agreement” is defined in the recitals hereof.

 

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, not otherwise included in Copyrights, Copyright
Licenses, Domain Names, Patents, Patent Licenses, Trademarks, Trademark Licenses
and Trade Secrets, including, without limitation, all rights to and under all
new and useful inventions, discoveries, technology, confidential information,
methods, processes, designs, technology, art, brands, formulas, algorithms,
software, concepts, protocols, electronic or other databases, tangible
embodiments (in whatever form or medium), and all improvements thereof and all
know-how related thereto, together with the rights to all related past, present
and future causes of action and any and all interests, claims, and rights for
damages, profits, and other awards or remedies by reason of any infringement,
unauthorized use, dilution, misappropriation, or other violation of intellectual
property rights, now existing or hereafter created or acquired.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right under any Patent.

 

“Patents” means all letters patent and patent applications in the United States
and all other countries (and all letters patent that issue therefrom), including
all industrial designs, industrial models, utility models, certificates of
invention and other indices of invention ownership, and all reissues,
reexaminations, extensions, renewals, substitutes, divisions and continuations
(including continuations-in-part and continuing prosecution applications)
thereof, all rights to make applications for issuance and recordations, for the
full term thereof, now existing or hereafter applied for, issued, or acquired.

 

“Pledged Equity” means, with respect to each Grantor, (a) 100% of the issued and
outstanding equity interests of each Subsidiary that is directly owned by
Grantor and (b) 66% (or such greater percentage that, due to a change in an
applicable law after the date hereof, (i) could not reasonably be expected to
cause the undistributed earnings of such foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such foreign Subsidiary’s United States parent and (ii) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding equity interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding equity interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary that is directly owned by such Grantor, including the
equity interests of the Subsidiaries owned by such Grantor as set forth on
Schedule 2.6 hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such equity interests, and all
options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, (A) all equity interests representing a dividend
thereon, or representing a distribution or return of capital upon or in respect
thereof, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder thereof, or otherwise in respect thereof; and (B) in the event of any
consolidation or merger involving the issuer thereof and in which such issuer is
not the surviving Person, all shares of each class of the equity interests of
the successor Person formed by or resulting from such consolidation or merger,
to the extent that such successor Person is a direct Subsidiary of such Grantor.

 

“Receivables” means all Accounts, rights to payment evidenced by Chattel Paper
or Instruments, Payment Intangibles and other rights to payments under General
Intangibles.

 

18

--------------------------------------------------------------------------------

 

 

“Secured Obligations” is defined in Section 1.2.

 

“Security Agreement” means this Security Agreement and all exhibits, schedules
and supplemental addenda hereto, all as may be amended and otherwise modified
from time to time hereafter.

 

“Software” means computer software (including source code and object code),
data, databases and all documentation related thereto.

 

“Trade Secrets” means any data or information of any Grantor that is not
commonly known by or available to the public, and which (a) derives economic
value, actual or potential, from not being generally known to and not being
readily ascertainable by proper means by other persons who can obtain economic
value from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to Grantor of any right to use any Trademark.

 

“Trademarks” means all trademark and service mark rights, statutory and
common-law trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, trade dress,
logos and other source or business identifiers and indicia of commercial source
or origin, together with all translations, adaptations, derivations and
combinations thereof, and the goodwill associated therewith, all registrations
and applications for registration thereof, and all rights to make applications
for registrations and recordations, under the laws of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise, for the full term and all renewals thereof, now existing or hereafter
applied for, registered, adopted, or acquired.

 

6.4    UCC Definitions. The following terms shall have the meanings ascribed to
such terms as defined in the Uniform Commercial Code in effect from time to time
in the State of New York except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Accession, Account,
As-Extracted Collateral, Bank, Chattel Paper, Commercial Tort Claim, Consumer
Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Proceeds, Securities Entitlement, Securities Account, Securities Intermediary,
Security, Software, Supporting Obligation and Tangible Chattel Paper.

 

Article 7

MISCELLANEOUS PROVISIONS

 

7.1     Loan Document. This Security Agreement and each separate assignment
executed in connection herewith are Loan Documents executed pursuant to the Loan
Agreement and (unless otherwise expressly indicated herein) are to be construed,
administered and applied in accordance with the terms and provisions thereof.

 

7.2     Amendments. No amendment to or waiver of any provision of this Security
Agreement, nor consent to any departure by any Grantor herefrom, shall in any
event be effective unless such amendment, waiver or consent is in writing and
signed by Administrative Agent and Grantor. Any such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given.

 

19

--------------------------------------------------------------------------------

 

 

7.3      Notices.

 

(a)     Written Notices.

 

(i)     All notices and other communications to any party herein to be effective
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, as follows:

 

If to Grantor:

 

BlackBoxStocks Inc.

5430 LBJ Freeway

Suite 1485

Dallas, TX 75240   

Attn: Gust Kepler           

Telephone: 972-726-9203

Email: Gust@blackboxstocks.com

 

 

If to Administrative Agent:

 

FVP Servicing, LLC

325 Hudson Street, 4th Floor

New York, NY 10013

Attn: Keith Lee / Tom Betts

Telephone: 646.902.6645

E-mail:klee@feenixpartners.com / tbetts@feenixpartners.com

 

(ii)     Notices if (a) mailed by certified or registered mail or sent by hand
or overnight courier service shall be deemed to have been given when received;
and (b) sent by e-mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment).

 

(iii)     Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, be
effective when delivered for overnight (next-day) delivery, or if mailed, upon
the third Business Day after the date deposited into the mails or if delivered,
upon delivery; provided, that notices delivered to Lenders shall not be
effective until actually received by such Person at its address specified in
this Section 10.

 

(iv)     Any agreement of Administrative Agent or any Lender herein to receive
certain notices by telephone or e-mail is solely for the convenience and at the
request of Borrower. Administrative Agent and each Lender shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by
Borrower to give such notice and neither Administrative Agent nor any Lender
shall have any liability to Borrower or other Person on account of any action
taken or not taken by Administrative Agent or any Lender in reliance upon such
telephonic or e-mail notice. The obligation of Borrower to repay the Loans and
all other obligations and hereunder shall not be affected in any way or to any
extent by any failure of Administrative Agent or any Lender to receive written
confirmation of any telephonic or e-mail notice or the receipt by Administrative
Agent or any Lender of a confirmation which is at variance with the terms
understood by Administrative Agent or any Lender to be contained in any such
telephonic or e-mail notice.

 

20

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications.

 

(i)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to Administrative
Agent or any Lender pursuant to Section 2 hereof unless Administrative Agent or
such Lender has agreed to receive notices under such Section by electronic
communication and have agreed to the procedures governing such communications.
Any Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

7.4    Severability. Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of this Security Agreement shall be prohibited
by or invalid under such law, then such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Security Agreement.

 

7.5     Entire Agreement. This Security Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements (written or oral) with
respect thereto.

 

7.6     Reinstatement. To the maximum extent not prohibited by applicable law,
this Security Agreement shall continue to be effective or be reinstated if at
any time any amount received by Administrative Agent or any Lender in respect of
the Loan Agreement or any other Loan Document is rescinded or must otherwise be
restored or returned by Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Grantor or upon
the appointment of any receiver, intervenor, conservator, trustee or similar
official for any Grantor or any substantial part of any Grantor’s assets, or
otherwise, all as though such payments had not been made.

 

21

--------------------------------------------------------------------------------

 

 

7.7     Conflict Provision. In the event of any irreconcilable conflict between
the terms and conditions of this Security Agreement and the terms and conditions
of the Loan Agreement, the terms and conditions of the Loan Agreement shall
govern.

 

7.8    Administrative Agent. References in this Security Agreement to
Administrative Agent shall mean either to Administrative Agent in such capacity
or (where appropriate) to Administrative Agent for the benefit of itself and
other Lenders. Unless otherwise indicated in this Security Agreement or the
other Loan Documents, all Collateral held and all payments received by
Administrative Agent are deemed to be held and received, respectively, for the
benefit of itself and the other Lenders.

 

7.9     Waiver of Suretyship Defenses. Each Grantor hereby waives any and all
defenses and rights of discharge based on suretyship or impairment of collateral
(including any lack of attachment or perfection with respect thereto) that it
may now have or may hereafter acquire with respect to Administrative Agent or
any Lender or any of such Grantor’s obligations hereunder or under any other
agreement that it may have or hereafter enter into with Administrative Agent or
any Lender.

 

7.10   Waiver of Subrogation. Until this Security Agreement is terminated in
accordance with Section 1.3, each Grantor hereby irrevocably waives any claim or
other rights which it may now have or may hereafter acquire against any other
Grantor that arise from the existence, payment, performance or enforcement of
any Grantor’s obligations under this Security Agreement or any other Loan
Document, including any right of subrogation, reimbursement, contribution,
exoneration, or indemnification, any right to participate in any claim or remedy
of Administrative Agent or any Lender against any other Grantor or any
collateral which Administrative Agent or any Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law.

 

7.11   Waiver of Notice; Waiver of Bond. Each Grantor waives all rights of
notice and hearing of any kind prior to the exercise by Administrative Agent or
any Lender of its rights during the continuance of any Event of Default to
repossess the Collateral with judicial process or to replevy, attach or levy
upon the Collateral. Each Grantor waives the posting of any bond otherwise
required of Administrative Agent or any Lender in connection with any judicial
process or proceeding to obtain possession of, replevy, attach or levy upon
Collateral or other security for the Secured Obligations, to enforce any
judgment or other court order entered in favor of Administrative Agent or any
Lender, or to enforce by specific performance, temporary restraining order or
preliminary or permanent injunction this Security Agreement or any other Loan
Document.

 

7.12  Waiver of Liability. Each Grantor (a) agrees that neither Administrative
Agent nor any Lender (nor any director, officer, employee or agent of
Administrative Agent or any Lender) shall have any liability to any Grantor
(whether sounding in tort, contract or otherwise) for losses or costs suffered
or incurred by any Grantor in any way related to the transactions contemplated
or the relationship established by any Loan Document, or any act, omission or
event occurring in connection therewith, except for actual losses resulting
directly from Administrative Agent’s or such Lender’s own gross negligence,
willful misconduct or fraud, and (b) waives, releases and agrees not to sue upon
any claim against Administrative Agent or any Lender (or their directors,
officers, employees or agents) whether sounding in tort, contract or otherwise,
except for claims for actual losses resulting directly from Administrative
Agent’s or such Lender’s own gross negligence, willful misconduct or fraud.
Moreover, whether or not such damages are related to a claim that is subject to
the waiver effected above and whether or not such waiver is effective, neither
Administrative Agent nor any Lender (nor any director, officer, employee or
agent of Administrative Agent or any Lender) shall have any liability with
respect to (and each Grantor hereby waives, releases and agrees not to sue upon
any claim for) any special, indirect, consequential, punitive or non-foreseeable
damages suffered by any Grantor in any way related to the transactions
contemplated or the relationship established by any Loan Document, or any act,
omission or event occurring in connection therewith.

 

22

--------------------------------------------------------------------------------

 

 

7.13   Counterparts. This Security Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document. Each counterpart will be deemed to be an original, but
all counterparts together will constitute one and the same instrument. A
signature page hereto sent or delivered by facsimile or other electronic
transmission shall be as legally binding and enforceable as a signed original
for all purposes.

 

7.14   Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 14.3, 14.4, 14.5 and 14.7 of the Loan Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed this Security Agreement, and it is effective as of the day and year
first above written.

 

 

GRANTOR: 

BLACKBOXSTOCKS INC., 

 

  a Nevada corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Gust Kepler 

 

 

Title: 

Chief Executive Officer 

 

                    

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE 

 

 

AGENT: FVP SERVICING, LLC,     a Delaware limited liability company,     as
Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Keith Lee 

 

 

Title: 

Manager 

 

     

 

--------------------------------------------------------------------------------

 

 

Schedule 2.1

 

Location of Collateral

 

BlackBoxStocks Inc.

5430 LBJ Freeway

Suite 1485

Dallas, TX 75240

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.3

 

Government Contracts

 

 

NONE

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.5A

 

Intellectual Property Collateral

 

 

 

NONE

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.6

 

Pledged Collateral

 

100% of the issued and outstanding equity interests in each of the following
Subsidiaries of Grantor:

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.10

 

Commercial Tort Claims

 

NONE

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.11

 

Pledged Interests – Securities

 

NONE

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.13

 

Litigation

 

 

NONE

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.6

 

Form Joinder

 

JOINDER BY __________________

TO SECURITY AGREEMENT

 

The undersigned, _________________, a _____________________ (“New Grantor”)
hereby joins in the Security Agreement dated as of ____________, 2020 (the
“Security Agreement”) by and among the Grantors thereto (collectively, the
“Grantor”) and FVP SERVICING, LLC, as administrative agent (including any
successor, participant, assignee or transferee thereof, “Administrative Agent”)
for itself and the Lenders (as defined in the Loan Agreement). All terms not
defined herein shall have the meanings ascribed to them in the Security
Agreement. New Grantor has received and reviewed a copy of the Security
Agreement and hereby acknowledges and affirms:

 

1.     the continuing validity of the Security Agreement and the other Loan
Documents to which New Grantor is a party;

 

2.     all of the terms, conditions and obligations contained in the Security
Agreement and other Loan Documents to which New Grantor is a party, which terms,
conditions and obligations are and shall remain in full force and effect;

 

3.     that the Security Agreement and other Loan Documents to which New Grantor
is a party are the legal, valid and binding obligations of New Grantor as a
party thereto, and the obligations and liabilities thereunder shall not be
diminished by the execution hereof; and

 

4.     that this instrument is executed by New Grantor as an inducement to the
Administrative Agent and each Lender to continue the Loan, and with the
knowledge that the Administrative Agent and each Lender shall rely on the
statements made herein.

 

 

Dated: ________________, 202__ ____________________         Address for Notice:
By: ___________________________ __________________ Print Name:
__________________ Print Title: __________________  

               

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO
SECURITY AGREEMENT

 

FORM OF [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT’1

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                                , 20      , (this “Agreement”) is made by each
of the entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”), in favor of FVP SERVICING, LLC, a Delaware
limited liability company, as administrative agent (including any successor,
participant, assignee or transferee thereof, “Administrative Agent”) for the
Lenders (as defined in the Loan Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Loan Agreement, dated as of the date hereof (as
amended, restated or supplemented from time to time, the “Loan Agreement”), by
and among Borrower, Lenders party thereto and Administrative Agent, Lenders have
severally agreed to make extensions of credit to Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, each Grantor has agreed, pursuant to a , to guarantee the Obligations
(as defined in the Loan Agreement) of each Borrower; and

 

WHEREAS, all of Grantors are party to the Security Agreement of even date
herewith in favor of Administrative Agent (as amended, restated or supplemented
from time to time, the “Security Agreement”) pursuant to which Grantors are
required to execute and deliver this Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders and
Administrative Agent to enter into the Loan Agreement and to induce Lenders to
make their respective extensions of credit to Borrower thereunder, each Grantor
hereby agrees with Agent as follows:

 

Section 1.        Defined Terms. Capitalized terms used herein without
definition are used as defined in the Security Agreement.

 

Section 2.      Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby mortgages, pledges and hypothecates to
Administrative Agent for the benefit of the Secured Parties, and grants to
Administrative Agent for the benefit of the Lenders a Lien on and security
interest in, all of its right, title and interest in, to and under the following
Collateral of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

 

(a)     [all of its Copyrights and all Copyright Licenses providing for the
grant by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)     all renewals, reversions and extensions of the foregoing; and

 

(c)     all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

--------------------------------------------------------------------------------

1 Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1

--------------------------------------------------------------------------------

 

 

(a)    [all of its Patents and all Patent Licenses providing for the grant by or
to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b)     all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(c)     all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)     [all of its Trademarks and all Trademark Licenses providing for the
grant by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)     all renewals and extensions of the foregoing;

 

(c)     all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and

 

(d)     all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

Section 3.      Security Agreement. The security interest granted pursuant to
this Agreement is granted in conjunction with the security interest granted to
Administrative Agent pursuant to the Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of Administrative Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

Section 4.      Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyright]
[Patent] [Trademark] Collateral subject to a security interest hereunder.

 

Section 5.      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 6.      Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

A3-2

--------------------------------------------------------------------------------

 

 

[Signature pages follow]

 

A3-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[GRANTOR], as Grantor 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name 

 

 

 

Title 

 

 

 

 

ACCEPTED AND AGREED

 

as of the date first above written:         FVP SERVICING, LLC, as
Administrative Agent          

 

 

By

 

 

Name

 

 

Title

 

 

 

 

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF                                                                        
    )                                                                          
                       )     ss.   COUNTY OF                                    
                                   )  

 

On this        day of                          , 20       before me personally
appeared                                         , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he acknowledged said instrument to be the free
act and deed of said corporation.

 

        Notary Public  

 

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4

--------------------------------------------------------------------------------

 

 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.     REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

2.     [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

3.     [COPYRIGHT] [PATENT] [TRADEMARK] LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 